Citation Nr: 1416209	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-14 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel


REMAND

The Veteran had active duty for training from November 1969 to April 1970 and active duty from May 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and August 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge at an April 2013 hearing at the RO in St. Paul, Minnesota; a transcript of that hearing is associated with the Veteran's Virtual VA claims file.

After reviewing the claims file, the Board finds that additional development is required before deciding the claim for service connection for a back disability.

The Veteran contends that he has a current back disability due to an in-service injury.  

The National Personnel Records Center (NPRC) has determined that the Veteran's service treatment records (STRs) are unavailable for review.  Additionally, a Formal Finding on the Unavailability of Military Personnel Records was completed in July 2012.  The Veteran has submitted into evidence several lay and buddy statements attesting to his claimed in-service injury.  

At the April 2013 hearing, the Veteran's representative stated that a December 2005 TRIA Orthopaedic Center treatment record "indicates a slight depression of the superior end plate of T11-12, felt to be old."  He further stated the treatment record "identifies injuries at multiple levels of the spine to include the mild desiccated disc of the L3-4 and L5-S1 and the slight depression of the superior endplate of the T-1 through 12."  He then argued that "the context of describing the T11 through 12 injury as old implies that it is a separate injury than the L3 through S1 injuries" and that "an opinion to account for this distinction has not been provided by the VA or covered in the [April 2011 VA] examination." 

The Board notes that in the report of April 2011 VA spine examination, the examiner opined that the Veteran's multilevel degenerative disc disease with severe facet arthropathy was not related to his active service.  In reaching this conclusion, the examiner noted the lack of any post-service treatment for back pain or a back condition upon discharge in 1975, until a 1991 motor vehicle accident, followed by a December 2005 right lower extremity radiculopathy evaluation at TRIA Orthopaedic Center.  The examiner opined that the 1991 motor vehicle accident was an interceding cause of the Veteran's current back condition. 

In reviewing the report of April 2011 VA spinal examination, to include the examiner's opinion, the Board is aware that the VA examiner, while noting that she had thoroughly reviewed the Veteran's claims folder, to include medical records, never discussed the December 2005 TRIA Orthopaedic Center's findings of a "slight depression of the superior end plate of T11-12, felt to be old."  Thus, it is unclear to the Board whether the examiner did in fact review the December 2005 TRIA treatment record, and if not, whether review of that record would change the VA examiner's opinion.  

Therefore, in light of the contentions raised at the hearing, the Veteran's claims folder should be returned to the VA examiner who conducted the April 2011 VA examination.  The examiner should review the examination report and its findings, as well as review the findings within the December 2005 TRIA treatment record, and provide an addendum medical opinion regarding the medical probabilities that any back disability is related to the Veteran's period of service.  

Finally, the Board notes that the most recent VA medical records associated with the claims folder are dated in October 2012 at the Minneapolis VA Medical Center (VAMC).  The most recent records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction (AOJ) should obtain from the Minneapolis VAMC ongoing records of evaluation and treatment for a back disability dated from October 2012 to the present.

2. After completion of the above, the claims folders should be referred to the VA examiner who conducted the April 2011 VA spine examination.  The examiner should offer an addendum medical opinion based on a review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion. 

It is important that the examiner's review of the post-service medical evidence include the December 2005 TRIA Orthopaedic findings by Dr. William Ford of a "slight depression of the superior end plate of T11-12, felt to be old."  (emphasis added)  Thereafter, the examiner should again provide an opinion as to medical probabilities that the Veteran's multilevel degenerative disc disease with severe facet arthropathy had its onset during service or is otherwise related to service.

The examiner should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements of continuity of symptoms since military service.  The examiner should also specifically set forth the medical reasons for accepting or rejecting the opinion from Dr. William Ford of the TRIA Orthopaedic Center, and comment on the opinion that findings made then represented an "old" problem.

If the April 2011 examiner is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another examiner who should be asked to supply the opinions.  (If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination.)

3. After the above-requested development has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue on appeal.  If any benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

